       Case 1:21-cr-00217-PGG Document 36 Filed 03/31/21 Page 1 of 1
                                                           lJ CJRJGI      . L
                                                                          1\




                                                             Wfm__ -  A
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
      -- - ------- --- ----------------- X


    UNITED STATES OF AMERICA
                                                  NOTICE OF INTENT TO
             - v. -
                                                  FILE AN INFORMATION
    STUART FINKELSTEIN,
                                                  19 Mag. 10645

                           Defendant.

      ------------------------------ X

                  Please   take   notice   that   the   United   States   Attorney ' s

    Office will     file   an information upon the defendant's waiver of

    indictment , pursuant to Rule 7{b) of the Federal Rules of Criminal

    Procedure .

    Datec:        New York , New York
                  January 23, 2020
                                                    21 CRIM
                                           GEOFFREY S . BERMAN




                                           Rushmi Bhaskaran

\                                          Assistant United States Attorney
                                           Southern District of New York
                                           (212) 637-2439




                                                                 q.
                                                                 RT FINKELSTEIN
